Citation Nr: 0608602	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-18 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia



THE ISSUE

Whether the veteran is eligible to enroll in the Department 
of Veterans Affairs healthcare system.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran purportedly had active service from April 1955 to 
April 1959.  This service is unverified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Martinsburg, 
West Virginia.  In this decision, the VAMC determined that 
the veteran was in Priority Group 8 and denied him enrollment 
in the VA healthcare system.

The appeal is REMANDED to the VAMC.  VA will notify you if 
further action is required on your part.


REMAND

According to VA regulations at 38 C.F.R. § 17.36, veteran 
claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment.  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 

(1)	Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.
(2)	Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.
(3)	Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on 
one or more service-connected disabilities; veterans 
who were discharged or released from active military 
service for a disability incurred or aggravated in the 
line of duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only to the extent 
that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151, veterans whose 
entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and 
veterans receiving compensation at the 10 percent 
rating level based on multiple noncompensable service-
connected disabilities that clearly interfere with 
normal employability.
(4)	Veterans who receive increased pension based on 
their need for regular aid and attendance or by reason 
of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the 
VA facility where they were examined.
(5)	Veterans not covered by 38 C.F.R. § 17.36(b)(1) 
through (b)(4) of this section who are determined to be 
unable to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a).
(6)	Veterans of the Mexican border period or of World 
War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in 
the Southwest Asia theater of operations during the 
Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period 
of hostility after November 11, 1998; and veterans with 
0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7)	Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous 
year constitutes "low income" under the geographical 
income limits established by the U.S. Department of 
Housing and Urban Development for the fiscal year that 
ended on September 30 of the previous calendar year.  
See 42 U.S.C.A. § 1437a(b)(2).
(8)	Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable copayment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g). 

Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in Priority 
Group 8, who either were not in an enrolled status on January 
17, 2003 or who requested disenrollment after that date.  
These veterans are not eligible to be enrolled.  38 U.S.C.A. 
§§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion.  Section II 
of this form provides financial information to allow VA to 
evaluate a veteran's Priority Group status.

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a claimant with notification of his enrollment 
status and to what priority group he was assigned.  See 
38 C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the claimant of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).

The current file before the Board is not adequate.  The 
actual claim for these benefits and the VAMC's 
response/decision of February 2004 are not of record.  There 
is no documentation that would verify his period of active 
service.  The Statement of the Case (SOC) indicates that the 
veteran currently has a left knee disability that has been 
awarded service connection at a noncompensable rate.  
However, there is no records on which the Board can verify 
that this is true, or if it is the only service-connected 
disability.  The VAMC has denied the veteran VA healthcare on 
the basis that his income is excessive and that he has access 
to other health insurance.  However, there is no 
documentation of record that would show the Board the amount 
of the veteran's income or verify that he has other health 
insurance.  As the current records before the Board are 
substantially incomplete, remand is in order to provide the 
notification and documentation required for an equitable 
determination of this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify or otherwise 
document valid service.

2.  Associate with the file a copy of the 
veteran's original claim for enrollment in 
the VA healthcare system and the VAMC's 
February 2004 decision that denied this 
issue. 

3.  The AOJ should document the veteran's 
income and proof of coverage by insurance  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


